DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-7) in the reply filed on 09/30/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2017/0195339 A1).
Regarding claim 1, Brown discloses a computer-implemented method for identifying a user to a communal computing device (i.e., ATM cash machine, credit card 
	detecting a biometric feature of a person in proximity to the communal computing device (i.e., getting user’s biometric sample using biometric sensor, the user is in proximity to the communal computing device) (par. [0102]), the communal computing device having a trust relationship with a cloud-based provider (i.e., the communal computing device utilizes/relies upon the Authentication Service for user authentication) (Fig. 1, element 102; paragraphs [0046], [0064]-[0065]); 
	determining a first identity associated with the biometric feature (i.e., using biometric data stored in database for user authentication) (Fig. 1, element 106; par. [0066]); 
	detecting a personal device in proximity to the communal computing device (i.e., user’s mobile phone establishes communication with the nearby communal computing device) (par. [0102]), the personal device also having the trust relationship with the cloud-based provider (i.e., user associates one or more of his/her mobile phones to his/her account, and the user’s list of associated devices would be stored in the cloud) (paragraphs [0039] and [0051]); 
	determining a second identity associated with the personal device (i.e., user associates one or more of his/her mobile phones to his/her account, and the user’s list of associated devices would be stored in the cloud) (paragraphs [0039] and [0051]); 
	matching the first identity and the second identity to a user identity of the user (i.e., mobile phone is used as second factor authentication; linking the user to the mobile phone using his biometric samples to confirm that the user, the user’s biometrics 
	recognizing the user on the communal computing device (i.e., authorizing user’s access) (par. [0102]).
Regarding claim 3, Brown further discloses communicating with the cloud-based provider to cause an authentication request to be sent to the personal device (i.e., the apparatus may be configured to cause a message to be sent to an associated mobile device requesting biometric data); receiving an indication that a valid authentication was provided on the personal device (receiving biometric samples from a valid user); and unlocking the communal computing device (authorizing access) (paragraphs [0102], [0108]-[0109]).
Regarding claim 5, Brown further discloses sending an indication to a second device in proximity to the communal computing device identifying the user; and recognizing the user on the second device (paragraphs [0102], [0108]-[0109]).
Regarding claim 6, Brown further discloses that the trust relationship shares user identity and user authentication between computing devices included in the trust relationship (i.e., user identity and user authentication are used for different communal computing devices such as ATM cash machine, credit card point-of-sale machine, vehicle, perimeter control device, etc.) (paragraphs [0083], [0101]-[0103]).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brown as applied to claim 1 above, and further in view of Farouki (US 2014/0165152 A1). 
Regarding claim 7, Brown discloses that the personal device comprises a smartphone (par. [0068]), and the cloud-based provider comprises a cloud-based trust entity that maintains the user identity and regulates access to the user identity (paragraphs [0065]-[0066]). Brown does not disclose that the communal computing device comprises an interactive digital whiteboard. Farouki discloses a whiteboard utilized by multiple users (Fig. 1; Abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s method such that the communal computing device comprises an interactive digital whiteboard, as taught by Farouki.  Interactive whiteboards facilitate collaborative computing, content sharing and real-time content manipulation by multiple users. 
Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record fails to teach “communicating with the cloud-based provider to cause a log out confirmation to be sent to the personal device; receiving an indication that confirms log out; ceasing to recognize the user identity on the communal computing device” (Claim 2); and “ceasing to detect one of the biometric feature or the personal device while continuing to detect the other; continuing to recognize the user 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH DINH whose telephone number is (571)272-3802. The examiner can normally be reached Mon-Fri: 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH DINH/Primary Examiner, Art Unit 2432